10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

 

 

Case 2:20-mj-0O0980-VCF Document 13 Filed 11/17/20 Page 1of1
_* FILED

aa LD

HEGEIVEU

~~ _ SERVED ON

COUNSELPARTIES 51 RECORD

 

 

L1/17/2020

 

 

CLERK US DISTR'CT COURT
UNITED STATES DISTRICT court}, DISTRICT OF NEVADA neu

DISTRICT OF NEVADA

UNITED STATES OF AMERICA, Case No. 2:20-mj-00980-VCF
Plaintiff, Order on Stipulation
to Extend Deadlines to Conduct
v. Preliminary Hearing and

File Indictment
JOSEFINA GONZALEZ-PEREZ,

aka “Magdalena Gonzalez-Valenzuela,”
aka “Elizabeth Bejarano-Maria,”

Defendant.

 

 

Based on the stipulation of counsel, good cause appearing, and the best interest of
justice being served; the time requested by this stipulation being excludable in computing
the time within which the defendant must be indicted and the tnal herein must commence
pursuant to the Speedy Trial Act, 18 U.S.C. § 3161(b) and (h)(7)(A), and Federal Rule of
Criminal Procedure 5.1, considering the factors under 18 U.S.C. § 3161(h)(7)(B)(i) and (iv):

Il IS THEREFORE ORDERED that the preliminary hearing currently scheduled

11/30/2020

2020 at the hour of 4:00 p.m., be vacated and continued to

3/1/2021 at 4:00 PM in LV Courtroom 3D before Magistrate Judge Cam Ferenbach.

DATED this !?_ day of November, 2020.

 

 

HONORABLE CAM FERENBACH
UNITED STATES MAGISTRATE JUDGE

 
